DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13-15 the amount of carboxyl groups per set amount of carbon atoms is written as “106 carbon atoms.”  It is understood that the Applicant intended this to be “106 carbon atoms” instead.  Appropriate correction is required if this was the Applicant’s intention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata (US PGP 2013/0252152) and considered with SIDS initial Assessment Profile of dodecylbenzenesulfonic acid (SIAM 28, 15-17 April 2009; https://hpvchemicals.oecd.org/ui/handler.axd?id=42291500-a126-4081-b2eb-fa354064d604#:~:text=Dodecylbenzenesulfonic%20acid%20(DBS)%20is%20a,pH%20range%204%20to%209.).
The Examiner is aware that a rejection over Kawabata was previously withdrawn, however, it is believed to have been withdrawn in error.  After a subsequent review of the disclosure of Kawabata and the Applicant’s arguments rebutting the rejection over Kawabata, it is believed that the rejection should be re-instated.  As such, this action is made Non-Final in order to give the Applicant an opportunity to rebut the rejection.
Kawabata teaches an electrophotographic photoreceptor comprising a substrate and a photosensitive layer (Abstract).  The outermost surface layer of the photosensitive layer is taught to comprise fluorine resin particles ([0115-118], [0134]) and a fluorinated dispersant ([0119-127], [0135]).  The fluorinated dispersant is taught to be a graft copolymer ([0119-127]).  The surface layer is further taught to include a curing catalyst that is acidic.  As a suitable curing catalyst Kawabata teaches dodecylbenzensulfonic acid ([0184]).  The SIDS initial Assessment Profile of dodecylbenzenesulfonic acid (DDBS) teaches that the pKa of DDBS is 0.7 (see page 1).  Kawabata further teaches in Example 2 ([0267]) the use of Nacure 5225, which is taught to be DDBS ([0193]).  The 
As other suitable acid catalysts Kawabata additionally teaches the use of carboxylic acids, phosphoric acids and nitric acid ([0188]).  As seen in the structural formula of DDBS on the SIDS Initial Assessment Profile, DDBS is a sulfonic acid compound having a benzene ring.  Kawada further teaches an image forming apparatus and process cartridge comprising the above photoreceptor as well as the other .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US PGP 2013/0252152) in view of Sawauchi et al. (US PGP 2010/0168301) and further in view of Buckmaster et al. (US Patent 4,742,122).
The complete discussion of Kawabata above is included herein.  Kawabata teaches the use of polytetrafluoroethylene particles as the fluorinated resin particles but does not teach suitable amounts of carboxyl groups or of amine compounds in said particles.
Buckmaster teaches melt-processable tetrafluoroethylene/perfluoroolefin granules (i.e. fluorine-containing resin particles) having improved thermal stability, high purity, and reduced bubble tendency (Abstract).  The granules may contain unstable end groups such as carboxylic acid groups (col. 5, lines 14-32).  These unstable end groups tend to cause bubbles or voids upon melt fabrication.  It is desirable to have less than 80 of these unstable groups per 106 carbon atoms in the polymer (col. 5, lines 47-52).  
Buckmaster’s examples illustrate the use of a fluorinated surfactant (col. 9, lines 26-27; col. 10, lines 37-40).  Buckmaster does not teach the claimed amount of basic compound.
In the same field of endeavor, Sawauchi teaches that fluoropolymers are generally obtained by polymerization in the presence of a fluorinated surfactant (p. 1, [0001]).  Such surfactants may be recovered by contacting an aqueous fluoropolymer dispersion with a basic anion exchange resin.  However, contact with a basic anion exchange resin leads to an amine-like odor (p. 1, [0003]).  Sawauchi teaches that contacting a fluoropolymer dispersion with activated carbon after an anion exchange 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have treated Buckmaster’s fluoropolymer particles in the manner described by Sawauchi, thereby arriving at a composition comprising 0-1 ppm of basic nitrogen compounds, in order to both recover any surfactant used during polymerization and to reduce amine-like odor of the resulting product and to have used said modified fluoropolymer particles in the photoreceptor taught by Kawabata et al. in order to obtain the benefits associated therewith.  
The modified product will also contain less than 80 unstable carboxyl groups per 106 carbon atoms as taught by Buckmaster.  This overlaps the claimed ranges of 0-30 and 0-20 carboxyl groups per 106 carbon atoms.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/07/2022